The opinion of the court was delivered by
BaRRETT, J.
It is to be assumed from the case as it comes before this court, that the selectmen were authorized, as the recruiting agents of the town, to enlist so many men as were required to make up the quota of said town under the call for five hundred thousand men.
It is claimed that only two men were required for this purpose, and that they had been obtained prior to the. enlistment of the plaintiff, and had been paid all the money raised by the town for the purpose of paying recruits, and therefore, that the selectmen had no authority to enlist the plaintiff on the credit of the town, and so the order drawn by them and accepted by the treasurer as a means of paying the sum agreed to be paid him upon his enlisting does not bind the town, nor does the contract to pay him that sum, in pursuance of which he enlisted bind the town. This brings in question the proper construction and effect to be given to the proceedings of the town, as shown by the record referred to and exhibited in the case. In accordance with familiar principles and rules bearing upon and governing the subject of giving construction in such cases, it is essential to give heed to the purpose, occasipn and circumstances of said proceedings. The enlistment contract, by virtue of which the plaintiff was mustered into service, was made on the 19th of September, 1864. The plaintiff was mustered in about the 23d of September, 1864. The order from the Adjutant General’s otfice of August 3d, 1864, called for five men as the quota of Maidstone and the unorganized town of Ferdinand, under a call of the President for 500,000 troops. The order from the same office of September 1st called for three men as the quota of Maidstone, omitting Ferdinand. ■ It was under this order that the enlistment was made.
In the meantime the town, on the 2d of September, held a meeting, warned on the 19th of August, and voted to raise $800. to pay volunteers who may be mustered into the United States service. On the *7319th of September, the day on which the plaintiff was enlisted, a meeting was warned to be held on the 1st of October, 1864. The second article was, “to vote when and how the money shall be raised to pay volunteers to fill the quota of the town under the call of the President of the United States for 500,000 troops.” At the meeting it was “ voted to raise $1600. on the grand list to be collected forthwith and paid into the town treasury to pay volunteers gone into the United States service under the late call of the President for 500,000 troops.”
When the first meeting was called and held it does not appear that any men had been enlisted under said call. Only $800. was voted for the purpose of paying recruits. When the second meeting was called three men had been enlisted under a contract to pay them $800. a-piece. When the meeting was held on the 1st of October all three had “ gone into the United States service,” in the language of the vote. Take then the fact that the three were enlisted when that number was required to fill the quota, as announced from the Adjutant. General’s office, at the agreed price of $800. each ; that on the 23d of September they went into the United States service ; that the town had, on the 2d day of September, voted to raise $800. for the purpose, and on the 1st of October voted to raise $1600., and what is the common sense inference as to what was the understanding and meaning of the town? Whatever diversity of opinion there maybe on the subject, we have no doubt that the town meant to raise money enough to pay the three men according to the contract of enlistment. The argument seems very impotent that the object of the second meeting was only to finish what had been left undone at the first meeting, viz: to vote when and how the money voted to be raised at the first meeting, should be raised. The first vote was “ to raise $800. to pay volunteers who may be mustered into the United States service.” That had been exhausted in getting one man. On the day when the full number was secured, a meeting was warned “ to vote when and how the money shall be raised to pay volunteers to fill ths quota of the town,” &c., that is, to pay the men th.en just enlisted according to their contracts. If the object had been merely to supplement the vote of the 2d of September} by voting -when *74and how ” the money then voted to be raised should be raised, the second article of the warning would have read quite differently from what it does. Then, when the vote, in pursuance of said second article, is considered, it negates on its face the idea that it was designed, or understood, as fixing the “when and how” of raising the $800. voted to be raised on the 2d of September; for, instead of voting to raise said eight hundred dollars on the grand list, as it should have done if the view claimed by the defendant be correct, it was voted to raise $1600.,” &c., double the amount of the former vote.
We think that the only sensible construction to be put on the proceedings, is that which accords to the town honesty and good faith when raising its quota to swell the patriot hosts who went forth to battle for “ liberty and union.” It seems to us that to give the construction and effect claimed by the defendant would alike contravene the meaning of the language of the record, as well as the obvious purposes and meaning of the town, as indicated by the occasion and circumstances of the proceedings shown by the record.
As no question is made as to the authority of the selectmen to make the enlistment of the plaintiff, except as it is affected by the proceedings of the town, as shown by the record produced, we find no occasion to prolong the discussion.
Begárding the judgment of the county court to be correct, it is affirmed.